DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/14/2021 has been entered into the prosecution for the application. Currently claims 7-20 are pending examination.
The 112(b) rejections to claims 8, 10-12, 16 and 18 are withdrawn. As per Applicant’s position, “approximately” is interpreted as being within 5% of the referenced number (specification, top of page 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107875674 of Tai et al in view of Liu et al “A Facile Electrodeposition Process for the Fabrication of Superhydrophobic and Superoleophilic Copper Mesh for Efficient Oil-Water Separation” Industrial & Engineering Chemistry Research, 2016, 55, p. 2704-2712 (herein referred to as Liu 1), US 2008/0188772 of Doye et al and Liu et al “Bioinspired structured superhydrophobic and superoleophilic stainless steel mesh for efficient oil-water separation” Colloids and Surfaces A: Physicochemical and Engineering Aspects, 500 (2016), p. 54-63 (herein referred to as Liu 2).
As to claim 7, Tai teaches a method of making a hydrophobic mesh (Tai, [0002]), the method comprising:
sonicating a stainless-steel mesh in a solution to clean the mesh (Tai, [0009] and [0037]);
immersing the stainless-steel mesh in a copper solution to form a copper coating on the surface of the stainless-steel mesh (Tai, [0013] and [0039]);
washing the copper-coated stainless-steel mesh with water (thus oxidizing the copper) and drying the copper- coated stainless-steel mesh (Tai, [0013] and [0039]); 
immersing the copper-coated stainless-steel mesh in a lauric (i.e. dodecanoic) acid solution (Tai, [0015] and [0019]);
rinsing the copper-coated stainless-steel mesh and drying the copper-coated stainless-steel mesh (Tai, [0034], [0040] and [0046]
As stated within Tai, a stainless steel mesh is cleaned and then coated in metal nanoparticles to obtain a micrometer-nanometer rough surface. The metal nanoparticles coated surface is then immersed in a long chain alkyl organic acid solution which become attached to the nanoparticle surface and produce a hydrophobic mesh.
Tai does not teach the solution for sonication is a solution of acetone and ethanol. Tai also does not teach the copper is deposited or oxidized by applying a potential. Tai further does not teach rinsing the copper-coated stainless-steel mesh with ethanol or specifically that the hydrophobic mesh comprises hydrophobic branches of lauric acid.
Liu 1 teaches of a process for the production of superhydrophobic meshes for oil-water separation (Liu 1, Abstract).
Liu 1 further teaches copper is deposited by electrodepositing copper nanoparticles to form a more uniform coating of the nanoparticles and allows for increased control of the wetting state of the mesh (Liu 1, p. 2705, 2.2, p. 2706, 3.1 and p. 2708, 3.3.2).
Liu 1 further teaches the lauric acid is chemically absorbed onto the native oxide surface of the copper clusters through the COOH groups, thus disclosing the hydrophobic branches formed of lauric acid (Liu, 1, p. 2705, 2.3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai as per Liu 1 so as to electroplate the mesh with copper to control the wetting state of the mesh and deposit a controlled uniform coating.
As modified Tai in view of Liu 1 do not teach the sonication solution or lauric acid coated mesh rinse solution or the oxidation process having an applied potential.
Doye teaches of the control of substrate wettability by formation of coatings on the substrate (Doye, Abstract).
Doye additionally teaches electrodepositing metal nanoparticles (like copper nanoparticles) on the substrate and then oxidizing the nanoparticles to improve their stability (Doye, [0011] – [0019]). Doye teaches that oxidation of the particles can be facilitated by applying an oxidizing potential in an oxidizing solution (Doye, [0031]).
Thus it would be obvious to one of ordinary skill in the art to substitute the facilitated oxidation process (i.e. potential applied) for the nature oxide formation (water water) in actively improving the stability of the particles by the oxidation process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Liu 1 as per Doye to actively oxidize the copper structures to form a more stable oxide coating that imparts the desired control of the surface wettability.
As modified, Tai in view of Liu 1 and Doye do not teach the specific sonication solution or rinsing solution after lauric acid immersion.
Liu 2 teaches of methods for coating stainless steel meshes to control the hydrophobic/hydrophilic nature of the mesh (Liu 2, Abstract).
Liu 2 further teaches the stainless steel mesh is first ultrasonically rinsed in a solution of acetone, ethanol and water (Liu 2, p. 55, 2.2).
Liu 2 then teaches coating the stainless steel mesh with copper to increase the surface roughness and immerse the coated stainless steel mesh in stearic acid (another Liu 2, p. 55 2.2).
As Tai teaches the long chain alkyl organic acids (including stearic acid) are rinsed with deionized water (Tai, [0034] and [0058]), one of ordinary skill in the art would expect a predictable result in substituting the ethanol as per Liu 2 for the deionized water of Tai for a rinse solution to remove unwanted materials from the modified surface. One of ordinary skill in the art would also expect predictable results in the initial cleaning sonication solution of Tai being substitute with an acetone and ethanol containing solution as per Liu 2.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Liu 1 and Doye as per Liu 2 so as to utilize the desired rinse solutions to remove unwanted materials from the surface of the substrate.
As to claim 8, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai additionally teaches the sonication can be performed for 10 minutes (Tai, [0009]).
As to claim 9, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.

Tai teaches a copper sulfate solution, Liu 1 also teaches a copper sulfate solution for electrodeposition of the copper materials (Tai, [0039] and Liu 1, p. 2705, 2.2.
As to claim 15, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai additionally teaches the long-chain alkyl organic acid is at a concentration of between 0.1 M to 1 M (Tai, [0014]).
Tai does not teach the solution is an ethanol solution.
Liu 1 teaches ethanol solutions of lauric acid at 0.0015 M concentrations while Liu 2 teaches ethanol solutions of stearic acid at 0.1M concentrations to deposit the desired long-chain alkyl organic acid species (Liu 1, p. 2705, 2.3 and Liu 2, p. 55, 2.2).
As Tai teaches a range of concentrations for the long-chain alkyl organic acid species, one of ordinary skill in the art would find it obvious, before the effective filing date of the claimed invention, to modify Tai as per Liu 1 and Liu 2 so as to utilize an ethanol based solution to deposit the species on the oxidized substrate.
As to claim 16, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai teaches drying the substrate after the immersing and rinsing steps (Tai, [0040]).
Tai does not teach the temperature of the drying step.
Liu 1 and Liu 2 teach drying the substrate in an oven at 60 [Symbol font/0xB0]C (Liu 1, p. 2705, 2.3, Liu 2, p. 55, 2.2).
Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the drying temperature through routine experimentation in view of Tai, Liu 1 and Liu 2 disclosing the overall drying process.
As to claim 17, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai teaches nanoparticles of copper are deposited on the surface to obtain nanometer-micrometer structures on the substrate surface (Tai, [0007]). Tai additionally teaches washing the copper deposits with water, thus forming copper oxide (Tai, [0039]) and hence forming a plurality of copper oxide growths on the substrate surface.
Liu 1 additionally teaches forming a plurality of copper growths on the substrate surface onto which the lauric acid deposits onto the native copper oxide (formed by rinsing the deposited copper material), thus disclosing a plurality of copper oxide growths (Liu, p. 2705, 2.2-2.3) 
Doye further teaches a plurality of metallic nano- and micro-structured growths on the substrate surface, such that metallic growths are oxidized (Doye, [0026] – [0031]).
As to claim 18, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai discloses forming coating that are superhydrophobic (Tai, [0006]
Liu 1 teaches the water contact angle is 155.5[Symbol font/0xB0] ± 3 (Liu 1, Abstract), thus deeming obvious the claimed approximate 160[Symbol font/0xB0].
Liu 2 also teaches the water contact angle is 153.5[Symbol font/0xB0] ± 3 (Liu 2, Abstract), thus deeming obvious the claimed approximate 160[Symbol font/0xB0].
As to claim 19, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai teaches the separation efficiency is 99.6% (Tai, [0060]).
Liu 1 teaches a separation efficiency of greater than 93% (Liu 1, p. 2710-2711 and Fig. 13).
Liu 2 teaches a separation efficiency of greater than 93% (Liu 2, p. 62-63, sections 4-5).
As to claim 20, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 19.
Tai teaches the non-polar component being kerosene (i.e. C6 to C20) hydrocarbons (Tai, All Examples), thus encompassing the claimed components.
Liu 1 teaches hexane (Liu 1, p. 2710).
Liu 2 teaches hexane (Liu 2, p. 62).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Liu 1, Doye and Liu 2 as applied to claim 7 above, and further in view of US 2019/0226110 of Gupta et al.
As to claim 10, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Liu 1 teaches the deposition potential is 4 V (Liu 1, p. 2705, 2.2).
None of the references disclose the specific voltage or temperature range.
Gupta teaches of depositing coating such that the wettability (i.e. hydrophobicity) of the coating can be controlled (Gupta, [0003] and [0112]).
Gupta teaches the electrodeposition parameters including the voltage/potential can be between 2 V to 30 V and that the morphology depends on the temperature and/or other parameters that can be controlled during the deposition step (Gupta, [0072] and [0089]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Liu 1, Doye and Liu 2 as per Gupta optimize the voltage and temperature of the deposition process to control the morphology of the deposited coating.  
As to claim 11, Tai in view of Liu 1, Doye, Liu 2 and Gupta teach to the method of claim 10.
Tai does not teach the specific copper growth diameters.
Liu 1 teaches that dependent on the duration of the electrodeposition time, the size of the copper growths can be controlled such that at 250 s, 5-10 µm diameter crystals can be grown (Liu 1, p. 2706, 3.1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai as per Liu 1 so as to optimize the copper deposit structure by controlling the duration time in forming the desired structural composition on the surface of the substrate.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Liu 1, Doye and Liu 2 as applied to claim 7 above, and further in view of WO 2015/170987 of Joya et al.
As to claim 12, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Tai in view of Liu 1 and Liu 2 do not teach the oxidation potential. 
Doye teaches an oxidation potential of about 1.2 V (Doye, [0031]).
Joya teaches oxidizing copper to form leaf-shaped nanoparticulate material is formed by applying at least 1.0 V to the copper substrate (Joya, p. 23 lines 4-16).
As Doye teaches 1.2 V and Joya teaches at least 1.0 V, one of ordinary skill in the art before the effective filing date of the claimed invention would find obvious the utilization of approximately 2 volts for the oxidation process in forming the desired copper oxide composition.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Liu 1, Doye and Liu 2 as applied to claim 7 above, and further in view of US 2011/0036493 of Kawamura et al.
As to claim 13, Tai in view of Liu 1, Doye and Liu 2 teach to the method of claim 7.
Doye teaches the oxidation solution comprises potassium hydroxide and can include copper cyanide (i.e. a copper salt) (Doye, [0030]).
Doye does not teach the oxidation solution contains potassium sulfate.
Tai teaches copper ions can be added to a solution utilizing copper sulfate (Tai, [0039]) Liu 1 teaches copper ions can be added to a solution utilizing copper sulfate (Liu 1, p. 2705, 2.2). Liu 2 teach copper ions can be added to a solution utilizing copper chloride (Liu 2, p. 55, 2.2).
The references do not teach the oxidation solution contains potassium sulfate.
Gupta teaches copper oxide can be formed on copper substrates by utilizing alkali solutions comprising sodium hydroxide and including copper sulfate (Gupta, [0031] – [0037]).
As sodium and potassium hydroxide are equivalent hydroxide and alkali solution generating species, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious as per Doye in view of Gupta to utilize a potassium hydroxide solution with copper sulfate present as a copper ion source (thus having potassium sulfate present in the solution as both ions are present in the solution) in forming the desired copper oxide coating on the surface of the substrate.

Allowable Subject Matter
Claim 14 is allowable as written.
The following is a statement of reasons for the indication of allowable subject matter:  the specific oxidizing solution consisting of potassium sulfate and potassium hydroxide at the desired concentrations is not obvious or anticipated by the closest prior art of record in forming the desired copper oxide composition.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Tai nor Liu 1 disclose electrodeposition of copper on a stainless steel substrate.
It is noted that Applicant targets each reference individually and does consider the references in combination. Liu 1 discloses why one of ordinary skill in the art would modify Tai to utilize an electrodeposition method. In specific that the layer of copper nanoparticles deposited is more uniform. Applicant has argued that copper and stainless steel meshes have different properties and thus are not merely interchangeable. 
It is noted that the Examiner did not interchange the meshes. Tai discloses the stainless steel mesh and coating with copper. Liu 1 discloses that the copper deposition process would be better as electrochemical deposition, thus deeming obvious the claimed invention as a modification of the deposition process (not the meshes).
It is further noted that many prior art references disclose copper coatings being formed on stainless steel meshes as well as copper meshes, interchangeably.
In specific Zhao et al “Fabrication of durable copper plating superhydrophobic surface with improved corrosion resistance and oil-water separation properties” Applied Physics A
Additionally CN106929894 discloses a stainless-steel fiber felt has copper electrodeposited thereon and additionally the copper particles are electrochemically oxidized (‘894 Abstract).
Finally Wang et al “Toward Easily Enlarged Superhydrophobic Materials with Stain-Resistant Oil-Water Separation and Anticorrosion Function by Water-Based One-Step Electrodeposition Method” I&EC Research, 2017, 56, 933-941 discloses copper meshes, stainless steel meshes (and other metal meshes) as the cathode for depositing a copper alloy layer. 
Thus Applicant’s argument is not persuasive in view of what one of ordinary skill in the art would obvious. 
As to the argument against Doye, again Applicant’s argument is made against the reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Doye teaches the stability of the nanoparticles is improved by using an electrochemical oxidation process. Thus one of ordinary skill in the art would be motivated to modify Tai as per Doye.
It is further noted CN106929894 teaches an electrochemical oxidation process of a copper layer on a stainless mesh substrate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794